Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2017/0171576 A1) in view of Kudoh et al (US 7,796,586 B2). Hereinafter referred as Oh and Kudoh.
Regarding claims 1, 10 and 11, Oh teaches an information processing device comprising: a content acquisition unit configured to acquire content transmitted by using MPEG Media Transport MMT (system metadata such as service signaling or ESG fragments may be delivered through the signaling message mode of the MMTP page 3 paragraphs (0079)-(0080)); and an extraction unit configured to extract information from transmission data, wherein the transmission data is based on the MMT (when a DASH, MPD or MMT based signaling message is received, a signaling processor  may extract HFR metadata from the signaling message and deliver the HFR metadata to a metadata parser page 28 paragraph (0514)), the information is sent, as property information regarding the content (page 29 paragraph (0519)).
However, Oh is silent in teaching the content is sent to the external device via a network, and a sending control unit configured to send the information extracted from the transmission data to the external device, wherein the information comprises a combination of a plurality of types of information pieces extracted from the transmission data. Kudoh taches on (column 22 lines 13-45) the response switch command unit references the node ID extracted, the external device management information table and the reference information and transmits a command for switching to the group to which the node that transmitted the Async packet belongs. Kudoh further teaches the extracted combination of the plurality of types of information pieces is sent as one type of the property information to the external device (column 24 lines 20-45).
Therefore, it would be obvious to one of ordinary skill in the art to combine Oh’s reference to include the teachings of Kudoh forcontent is sent to the external device via a network, and a sending control unit configured to send the information extracted from the transmission data to the external device, wherein the information comprises a combination of a plurality of types of information pieces extracted from the transmission data before the effective filing date of the claimed invention. A useful combination is found on Kudoh (column 2 lines 33-37) an object of the present invention is to provide an inexpensive data stream transmission/reception device that can transmit and receive data streams with a plurality of external devices in parallel. 

Regarding claim 2, Oh and Kudoh teach the information processing device according to claim 1, Oh teaches the information extracted (page 29 paragraph (0519)) from the transmission data is sent to the external device before the content (page 12 paragraph (0220)).
Regarding claim 3, Oh and Kudoh teach the information processing device according to claim 2. Oh teaches further comprising: an information management unit configured to manage the information extracted (page 8 paragraph (0157) also see page 8 paragraphs (0160)-(0163)) from the transmission data as information (page 28 paragraph (0500)) used for CreateObject (page 31 paragraph (0556)-(0559)).
Regarding claim 4, Oh and Kudoh teach the information processing device according to claim 3. Oh teaches the sending control unit is further configured to send the information extracted (page 29 paragraph (0519))  from the transmission data (page 28 paragraph (0500)) as an argument of a CreateObject action (page 31 paragraph (0556)-(0559)). 
Regarding claim 6, Oh and Kudoh teach the information processing device according to claim 1. Oh teaches the extraction unit is further configured to extract information that is sent as the property information from an MMTP packet included in the transmission data (page 28 paragraph (0514)).
Regarding claim 7, Oh and Kudoh teach the information processing device according to claim 6. Oh teaches the extraction unit extracts is further configured to extract the plurality of types of information pieces to be sent as the information least one of a parameter included in a control message for the MMT (page 28 paragraph (0514)), a parameter included in a table contained in the control message, or a parameter included in a descriptor contained in the table (page 4 paragraphs (0091)-(0092)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2017/0171576 A1) in view of Kudoh et al (US 7,796,586 B2) and Kitazato (US 2018/0069728 A1). Hereinafter referred as Oh, Kudoh and Kitazato.
Regarding claim 8, Oh and Kudoh teach the information processing device according to claim 1. Oh teaches the extraction unit extracts is further configured to extract information sent as the property information (page 28 paragraph (0514)). However, Oh and Kudoh are silent in teaching information from a TLV packet used for transmitting an MMTP packet. Kitazato teaches on (page 6 paragraph (0101)) in the modulation/transmission unit, RF modulation processing is performed to the MMT system broadcast system generated by the TLV multiplexer and the broadcast stream is transmitted to an RF transmission path. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Oh’s and Kudoh’s references to include the teachings of Kitazato for information from a TLV packet used for transmitting an MMTP packet before the effective filing date of the claimed invention. A useful combination is found on Kitazato (page 1 paragraph (0001)) the present technology relates to a transmission device, a transmission method, a reception device and a reception method, and in particular relates to a transmission device and the like that transmit transmission media of a program, such as video and audio.

Regarding claim 9, Oh, Kudoh and Kitazato teach the information processing device according to claim 8. Oh teaches the extraction unit is further configured to extract from Service Information (page 28 paragraph (0514)). Kitazato teaches information which is transmitted by using a TLV packet (page 6 paragraph (0101)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424